Citation Nr: 0716863	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1959 to December 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, declined to reopen the veteran's 
claim for service connection for low back strain.    

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

In his January 2004 substantive appeal, the veteran indicated 
he wanted a Board hearing in front of a Veteran's Law Judge 
at the RO (Travel Board hearing).  In February 2004, the 
veteran notified the AOJ of his new mailing address.  The 
veteran was given notification of the hearing scheduled on 
June 26, 2005; however, it appears that the notice was sent 
to the veteran's previous address.  The veteran failed to 
appear at his scheduled hearing.  In the interest of 
fulfilling VA's duty to assist, and giving the veteran the 
benefit of doubt, he should be re-scheduled for a Travel 
Board hearing.
  
Accordingly, the case is REMANDED for the following action:

The veteran should be rescheduled for a 
Travel Board hearing.  The AOJ should 
ensure that the veteran's notice is sent 
to his current address.

 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

